DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US 2012/0111051) in view of Avagliano et al (US 8,722,003) and further in view of Huang et al. (US 2011/0138854).
In regard to claim 1, Kulkarni teaches a method of treating a natural gas feed stream, comprising:
receiving a natural gas feed stream (1) that comprises one or more acid gases (CO2,  H2S), one or more hydrocarbon fluids and one or more non-hydrocarbon fluids [nitrogen, helium…etc.] (See ¶ 0028; fig. 2A, 3A, 6);
circulating the natural gas feed stream (1) to a membrane module (membrane separator 2 fig. 2A, 3A, 6); separating, with the membrane module (2), at least a portion of the one or more acid gases into a permeate stream (12) and at least a portion of the one or more hydrocarbon fluids into a reject stream (11A) (See at least ¶ 0033-0034, 0053-0055; fig. 2A, 3A, 6);
circulating the permeate stream (12) to a distillation unit that comprises a distillation column (18, ¶ 0070); and separating, in the distillation column (18, ¶ 0070), the one or more acid gases (19) from the one or more nonhydrocarbon fluids (23).
Kulkarni teaches circulating the permeate stream (12) to a distillation column (18) and separating in the distillation unit (18), the one or more acid gases (19) from the one or more nonhydrocarbon fluids (23), but does not explicitly teach wherein the distillation unit comprises a hydrogen sulfide (H2S) distillation column for separating a stream of H2S from the one or more acid gases; and circulating the stream of H2S to a sulfur recovery unit (SRU), and circulating an H2S-lean stream of the one or more acid gases to a carbon dioxide distillation column.
However, Avagliano teaches a system and method of capturing CO2 and H2S from a raw synthesis gas wherein the distillation unit comprises a hydrogen sulfide (H2S) distillation unit 2S from the one or more acid gases; and circulating the stream of H2S (602) to the SRU (400), and circulating an H2S-lean stream (604) of the one or more acid gases to another CO2 distillation unit [300 wherein CO.sub.2 selective membrane 249 is used to facilitate separating the cooled H2S-lean syngas entering AGR 300 from conduit 220 into a clean syngas stream and an acid gas stream CO2] (See Avagliano, see at least fig. 1-6; col. 4, lines 33 to col. 6, line 30). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Kulkarni depending on the feed gas concentration to send the permeate stream into hydrogen sulfide (H2S) distillation unit and sending a H2S-lean stream to another distillation unit, as taught by Avagliano, for the purpose of producing Sulphur and a clean syngas as a product and to further provide/separate other products like acid gas stream (CO2) from the H2S-lean syngas.
Kulkarni in view of Avagliano teaches a hydrogen sulfide (H2S) distillation unit (300) and CO2 distillation unit [CO2 selective membrane 249], wherein Avagliano teaches the distillation units are membrane rather than distillation columns. 
However, it is well known in the art to use distillation columns to separate acid gases as taught by Huang wherein Huang teaches fractionation of hydrogen sulfide rich sour gas and method, wherein Huang teaches separating an acid gas stream that comprises hydrogen sulfide (stream 117) in a distillation column (120, ¶ 0039) to separate a stream of H2S (127) from H2S-lean syngas (124) and further teaches sending the H2S-lean syngas into another distillation column (140, ¶ 0041) to separate the H2S-lean syngas stream into a clean syngas stream (147) and CO2 acid gas stream (144) (See Huang fig. 1; ¶ 0036-0046). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified process of Kulkarni by using distillation columns as a separation means rather than a membrane based on the teaching of Huang since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would have considered it to be obvious and advantageous to choose distillation column for its ability to separate feeds with a wide range of feed concentrations and for its ability to produce high product purity. 

In regard to claim 4, Kulkarni teaches the method of claim 1, wherein the membrane module comprises an acid gas selective membrane that comprises at least one of a poly-imide (PI) membrane, a cellulose acetate (CA) membrane, or an amorphous perfluoropolymer membrane (See Kulkarni, ¶ 0034).
In regard to claim 13, Kulkarni teaches the method of claim 1, wherein the one or more acid gases comprises at least one of H2S or C02 (See Kulkarni ¶ 0028).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni, Avagliano and Huang as applied to claim 1 above, and further in view of in view of Chinn et al (US 2012/0168154).
In regard to claim 2, Kulkarni teaches the method of claim 1, further comprising:
circulating the permeate stream (12) through a compressor (13) fluidly positioned between the membrane module (2) and the distillation unit (18); 
Kulkarni teaches withdrawing a reject stream (11A/11) is withdrawn from the membrane module and directed for further use, but does not explicitly teach the reject stream is circulated to an amine unit.
2 and H2S, and a retentate stream (162) which is enriched in hydrocarbon gases, relative to input membrane feed gas stream (140), wherein the retentate stream (162/166) is passed to amine plant (170) to form stream (172) of enriched acid gases is subsequently produced. Stream 172 is passed to SRU/TGTU unit (176) so that sulfur may be processed and removed from enhanced acid gas stream 172.  A sweetened hydrocarbon gas stream (174) is produced after amine plant [170] (See Chinn, fig. 2; ¶ 0030, 0032). Therefore, it would have been obvious to one of ordinary skill on the art, at the time the invention was made, to modify the process of Kulkarni by sending the reject stream into an amine unit, as taught by Chinn, for the purpose of producing a hydrocarbon gas stream by separating it from the acid gases.
In regard to claim 3, Kulkarni in view of Chinn teaches the method of claim 2, further comprising: wherein Chinn teaches separating the one or more hydrocarbon fluids (174) in the reject stream (162/166) from another portion of the one or more acid gases (172) in the amine unit (170); and circulating the one or more hydrocarbon fluids to a sales gas pipeline (182), and circulating the other portion of the one or more acid gases (172) to a sulfur recovery unit (SRU) [176] (See Chinn, fig. 2; ¶ 0032). Therefore, it would have been obvious to one of ordinary skill on the art, at the time the invention was made, to further modify the process of Kulkarni by sending the one or more acid gases to a sulfur recovery unit (SRU), as taught by Chinn, for the purpose of producing Sulphur as a product.

s 12, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni, Avagliano and Huang as applied to claim 1 above, and further in view of in view of Hale et al. (US 2005/0217479).
In regard to claim 12, Kulkarni in view of Avagliano teaches the method of claim 1, wherein Avagliano teaches circulate the stream of CO2 away from the CO2 distillation unit and produce a clean CO2-lean syngas stream (228) (see Avagliano fig. 2-6), but does not teach circulating a CO2-lean stream from the CO2 distillation unit to a second membrane module; separating, in the second membrane module, at least a portion of a helium fluid from the C02-lean stream; circulating the portion of the helium fluid to a third membrane module, and circulating a helium-lean stream from the second membrane module; and separating another portion of the helium fluid, in the third membrane module.
However, Hale teaches helium recovery from gas streams, wherein a CO2-lean stream (408) from a distillation unit to a first membrane module (409); separating at least a portion of a helium fluid (412) from the C02-lean stream (408); circulating the portion of the helium fluid (412) to second membrane module (416), and separating a helium-lean stream (418) from the a first membrane module (409) and separating another portion of the helium fluid (419), in the second membrane module [416) (See Hale, see at least fig. 4; ¶ 0130-0132). Therefore, it would have been obvious to one of ordinary skill on the art, at the time the invention was made, to modify the process/system of Kulkarni by separating CO2-lean stream using a second and third membrane module, as taught by Hale, for the purpose of producing a purified helium product.
In regard to claim 27, Kulkarni teaches the method of claim 12, but does not teach circulating a C02-rich stream from a bottom of the CO2 distillation unit back to the CO2 distillation unit. However, official notice is taken that circulating a bottom product back to a 
In regard to claim 28, Kulkarni in view of Hale further teaches the method of claim 12, further comprising: compressing the portion of the helium fluid in a compressor (via compressor 413) prior to the third membrane module [417]; and recirculating a helium rich stream (418 recirculate through 408 and membrane 409 back to compressor 413) from the third membrane module back to an inlet of the compressor (see Hale, fig. 4). 

Claims 14, 17, 25, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US 2012/0111051) in view of Mignon (US 2010/0264014) in view of Avagliano et al (US 8,722,003) and further in view of Huang et al. (US 2011/0138854).
In regard to claim 14, Kulkarni teaches a natural gas processing system, comprising:
a first membrane module (membrane separator 2) positioned to receive a natural gas feed stream (1) that comprises one or more acid gases, one or more hydrocarbon fluids, and one or more non-hydrocarbon fluids (See ¶ 0028), the first membrane module (2) configured to separate at least a portion of the one or more acid gases into a permeate stream (12) and at least a portion of the one or more hydrocarbon fluids into a reject stream (11A); a distillation unit (18) in fluid communication with the first membrane (See at least ¶ 0033-0034, 0053-0055; fig. 2A, 3A, 6); and a control system configured to perform operations comprising:

In regard to the control system, Kulkarni does not explicitly teach a control system to circulate flow of the process streams and the operating of the column. However, for example, Mignon teaches a system and method for separation of a hydrocarbon containing feed, wherein the system comprises a control system, wherein the control system, for example, comprises a flow controller 53 controls a bottom flow rate by manipulating a reflux stream 15 flow rate, through a reflux flow rate controller 54.  The reflux flow rate controller 54 controls the reflux stream flow rate 15 by manipulating opening of a valve 27 provided on the reflux line 15 connecting a condensate vessel 14 with the distillation column 3 (see ¶ 0135, 0137, 0139, 0141; fig. 3). Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kulkarni gas processing system by implementing a control system to control some of the operations of the process system (e.g., control flow rage, operation of a valve, control fluid flow to a distillation column…etc.), as taught by Mignon, for the purpose of providing an efficient operational conditions and provide an improved efficiency and stability of the overall system.
Kulkarni teaches circulating the permeate stream (12) to a distillation column (18) and separating in the distillation unit (18), the one or more acid gases (19) from the one or more nonhydrocarbon fluids (23), but does not explicitly teach wherein the distillation unit comprises a hydrogen sulfide (H2S) distillation column for separating a stream of H2S from the one or more 2S to a sulfur recovery unit (SRU), and circulating an H2S-lean stream of the one or more acid gases to a carbon dioxide distillation column.
However, Avagliano teaches a system and method of capturing CO2 and H2S from a raw synthesis gas wherein the distillation unit comprises a hydrogen sulfide (H2S) distillation unit (600) for separating a stream of H2S from the one or more acid gases; and circulating the stream of H2S (602) to the SRU (400), and circulating an H2S-lean stream of the one or more acid gases (604) to another distillation unit [300 wherein CO.sub.2 selective membrane 249 is used to facilitate separating the cooled H2S-lean syngas entering AGR 300 from conduit 220 into a clean syngas stream and an acid gas stream CO2] (See Avagliano, see at least fig. 1-6; col. 4, lines 33 to col. 6, line 30; Col. 6, lines 4-28). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Kulkarni depending on the feed gas concentration to send the permeate stream into hydrogen sulfide (H2S) distillation unit and sending a H2S-lean stream to another distillation unit, as taught by Avagliano, for the purpose of producing Sulphur and a clean syngas as a product and to further provide/separate other products like acid gas stream (CO2) from the H2S-lean syngas.
Kulkarni in view of Avagliano teaches a hydrogen sulfide (H2S) distillation unit (300) and CO2 distillation unit [CO2 selective membrane 249], wherein Avagliano teaches the distillation units are membrane rather than distillation columns. 
However, it is well known in the art to use distillation columns to separate acid gases as taught by Huang wherein Huang teaches fractionation of hydrogen sulfide rich sour gas and method, wherein Huang teaches separating an acid gas stream that comprises hydrogen sulfide (stream 117) in a distillation column (120, ¶ 0039) to separate a stream of H2S (127) from H2S-lean syngas (124) and further teaches sending the H2S-lean syngas into another distillation column (140, ¶ 0041) to separate the H2S-lean syngas stream into a clean syngas stream (147) and CO2 acid gas stream (144) (See Huang fig. 1; ¶ 0036-0046). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified process of Kulkarni by using distillation columns as a separation means rather than a membrane based on the teaching of Huang since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would have considered it to be obvious and advantageous to choose distillation column for its ability to separate feeds with a wide range of feed concentrations and for its ability to produce high product purity. 
In regard to the control system, Kulkarni as modified above, does not explicitly teach a control system to circulate flow of the process streams and the operating of the columns. However, for example, Mignon teaches a system and method for separation of a hydrocarbon containing feed, wherein the system comprises a control system, wherein the control system, for example, comprises a flow controller 53 controls a bottom flow rate by manipulating a reflux stream 15 flow rate, through a reflux flow rate controller 54.  The reflux flow rate controller 54 controls the reflux stream flow rate 15 by manipulating opening of a valve 27 provided on the reflux line 15 connecting a condensate vessel 14 with the distillation column 3 (see ¶ 0135, 0137, 0139, 0141; fig. 3). Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kulkarni gas processing system by implementing a control system to control some of the operations of the process system (e.g., control flow rage, operation of a valve, control fluid flow to a distillation column…etc.), as taught by Mignon, for the purpose of providing an efficient operational conditions and provide an improved efficiency and stability of the overall system.
In regard to claim 17, Kulkarni teaches the natural gas processing system of claim 14, wherein the first membrane module comprises an acid gas selective membrane that comprises at least one of a poly-imide (PI) membrane, a cellulose acetate (CA) membrane, or an amorphous perfluoropolymer membrane (See Kulkarni, ¶ 0034).
In regard to claim 25, Kulkarni in view of Avagliano teaches the natural gas processing system of claim 14, wherein the control system is configured to perform operations further comprising, wherein the other distillation unit (249) separates a stream of CO2 from the H2S-lean stream (604)and circulate the stream of CO2 away from the other distillation unit (249) and produce a clean CO2-lean syngas stream (228), but does not teach circulating a CO2-lean stream from the other distillation unit to a second membrane module; separating, in the second membrane module, at least a portion of a helium fluid from the C02-lean stream; circulating the portion of the helium fluid to a third membrane module, and circulating a helium-lean stream from the second membrane module; and separating another portion of the helium fluid, in the third membrane module.
However, Hale teaches helium recovery from gas streams, wherein a CO2-lean stream (408) from a distillation unit to a first membrane module (409); separating at least a portion of a helium fluid (412) from the C02-lean stream (408); circulating the portion of the helium fluid (412) to second membrane module (416), and separating a helium-lean stream (418) from the a first membrane module (409) and separating another portion of the helium fluid (419), in the second membrane module [416) (See Hale, see at least fig. 4; ¶ 0130-0132). Therefore, it would have been obvious to one of ordinary skill on the art, at the time the invention was made, to modify the process/system of Kulkarni by separating CO2-lean stream using a second and third membrane module, as taught by Hale, for the purpose of producing a purified helium product.

In regard to claim 26, Kulkarni teaches the natural gas processing system of claim 14, wherein the one or more acid gases comprises at least one of H2S or CO2 (See Kulkarni ¶ 0028).
In regard to claim 29, Kulkarni teaches the natural gas processing system of claim 25, but does not teach the system is configured to perform operations further comprising circulating a C02-rich stream from a bottom of the CO2 distillation unit back to the CO2 distillation unit. However, official notice is taken that circulating a bottom product back to a separation or distillation column is and old and well-known manner of providing a purified product. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed 
In regard to claim 30, Kulkarni in view of Hale further teaches the natural gas processing system of claim 25, further comprising a compressor positioned between the CO2 distillation unit and the third membrane module, and the control system is configured to perform operations further comprising: operating the compressor to compress the portion of the helium fluid prior to the third membrane module; and recirculating a helium rich stream from the third membrane module back to an inlet of the compressor. In this case Hale further teaches compressing the portion of the helium fluid in a compressor (via compressor 413)  prior to the third membrane module [417]; and recirculating a helium rich stream (418 recirculate through 408 and membrane 409 back to compressor 413) from the third membrane module back to an inlet of the compressor (see Hale, fig. 4).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni, Avagliano, Mignon and Huang as applied to claim 14 above, and further in view of Chinn et al (US 2012/0168154).
In regard to claim 15, the natural gas processing system of claim 14, wherein the control system is configured to perform operations further comprising: circulating the permeate stream (12) through a compressor (13) fluidly positioned between the membrane module (2) and the distillation unit (18); 
Kulkarni teaches withdrawing a reject stream (11A/11) is withdrawn from the membrane module and directed for further use, but does not explicitly teach the reject stream is circulated to an amine unit.
2 and H2S, and a retentate stream (162) which is enriched in hydrocarbon gases, relative to input membrane feed gas stream (140), wherein the retentate stream (162/166) is passed to amine plant (170) to form stream (172) of enriched acid gases is subsequently produced. Stream 172 is passed to SRU/TGTU unit (176) so that sulfur may be processed and removed from enhanced acid gas stream 172.  A sweetened hydrocarbon gas stream (174) is produced after amine plant [170] (See Chinn, fig. 2; ¶ 0030, 0032). Therefore, it would have been obvious to one of ordinary skill on the art, at the time the invention was made, to modify the process of Kulkarni by sending the reject stream into an amine unit, as taught by Chinn, for the purpose of producing a hydrocarbon gas stream by separating it from the acid gases.
In regard to the control system, Kulkarni does not explicitly teach a control system to circulate flow of the process streams and the operating of the column. However, for example, Mignon teaches a system and method for separation of a hydrocarbon containing feed, wherein the system comprises a control system, wherein the control system, for example, comprises a flow controller 53 controls a bottom flow rate by manipulating a reflux stream 15 flow rate, through a reflux flow rate controller 54.  The reflux flow rate controller 54 controls the reflux stream flow rate 15 by manipulating opening of a valve 27 provided on the reflux line 15 connecting a condensate vessel 14 with the distillation column 3 (see ¶ 0135, 0137, 0139, 0141; fig. 3). Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kulkarni gas processing system by implementing a control system to control some of the operations of the process system (e.g., control flow rage, 
In regard to claim 16, Kulkarni in view of Chinn teaches In regard to claim 16, the natural gas processing system of claim 14, wherein the control system is configured to perform operations further comprising: wherein Chinn teaches separating the one or more hydrocarbon fluids (174) in the reject stream (162/166) from another portion of the one or more acid gases (172) in the amine unit (170); and circulating the one or more hydrocarbon fluids to a sales gas pipeline (182), and circulating the other portion of the one or more acid gases (172) to a sulfur recovery unit (SRU) [176] (See Chinn, fig. 2; ¶ 0032). Therefore, it would have been obvious to one of ordinary skill on the art, at the time the invention was made, to further modify the process of Kulkarni by sending the one or more acid gases to a sulfur recovery unit (SRU), as taught by Chinn, for the purpose of producing Sulphur as a product.
In regard to the control system, Kulkarni does not explicitly teach a control system to circulate flow of the process streams and the operating of the column. However, for example, Mignon teaches a system and method for separation of a hydrocarbon containing feed, wherein the system comprises a control system, wherein the control system, for example, comprises a flow controller 53 controls a bottom flow rate by manipulating a reflux stream 15 flow rate, through a reflux flow rate controller 54.  The reflux flow rate controller 54 controls the reflux stream flow rate 15 by manipulating opening of a valve 27 provided on the reflux line 15 connecting a condensate vessel 14 with the distillation column 3 (see ¶ 0135, 0137, 0139, 0141; fig. 3). Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kulkarni gas processing system by implementing 

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are moot in view of the new ground(s) of rejection (in view of Huang et al. US 2011/0138854).
As discussed in the interview dated 12/21/2020, the 35 U.S.C 112(f) regarding limitations “sulfur recovery unit” and “the control system”, wherein the sulfur recovery unit is interpreted as any conventional structures known in the art used for recovery of sulfur. 
The rejections 112(a) and 112(b) regarding the control system have been withdrawn as per discussion on the interview dated 12/21/2020. Examiner and applicant representative agreed the control system to do the intended functions of claim 14 and all dependent claims are known conventional structures like valves, pump or transfer device known in the art (as shown in applicant’s PP 0084-0085). 
Applicant’s argument regarding the 103 rejection wherein applicant argued the H2S separator provided by the prior arts are membrane separators rather than a distillation column is moot in view of the new ground(s) of rejection (See the rejection above in view of Huang et al. US 2011/0138854).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763